[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                               FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                          FEBRUARY 4, 2008
                       Nos. 06-12830 & 07-13828           THOMAS K. KAHN
                      ________________________                CLERK


                  D. C. Docket No. 05-20725-CR-FAM

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                  versus

CESAR QUINTERO,

                                                        Defendant-Appellant.


                      ________________________

               Appeals from the United States District Court
                   for the Southern District of Florida
                     _________________________

                           (February 4, 2008)

Before TJOFLAT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Appellant Cesar Quintero, convicted of attempted possession of five

kilograms or more of cocaine with intent to distribute, in violation of 21 U.S.C. §§

841(a)(1) and 846 and sentenced to 240 months’ imprisonment and the forfeiture

of $37,000, raises four issues on appeal: first, he argues the district court erred in

instructing the jury on both the mens rea and public authority theories of defense;

second, he contends the district court abused its discretion when it gave the jury an

Allen charge1; third, he suggests the district court erred when it overruled his

objection to a statement made by the prosecution in closing argument concerning a

lifetime of illegal conduct; and, fourth, he says the district court imposed an

unreasonable sentence.        We can find no merit in any of those challenges and,

accordingly, affirm the conviction and sentence.

      First, the district court did not err when it instructed the jury on both the

mens rea and public authority theories of defense, because Quintero himself

requested that both instructions be given to the jury and both instructions were

fairly supported by the evidence. See U.S. v. Middleton, 690 F.2d 820, 826 (11th

Cir. 1982) (“So long as there is some evidence relevant to the issue or the defense

asserted, a trial court must instruct a jury regarding this issue and cannot determine

the existence of such a defense as a matter of law.”). The district court was not



      1
Allen v. U.S., 164 U.S. 492 (1896).

                                                2
obliged to grant a mistrial on this basis.

      Second, the district court did not abuse its considerable discretion when it

gave a modified Allen charge to the jury after the jury said that it had reached an

“impasse” in a clarification note sent to the court following only three hours of

deliberation. There is nothing in this record to support Quintero’s claim that the

jury did anything other than carefully consider the evidence during its additional

deliberations.    Furthermore, the Government did not, as Quintero contends,

eviscerate his defense purportedly by arguing that Quintero admitted to the

distribution element of the offense or that his intent to actually distribute cocaine

was irrelevant.    Instead, the Government argued only that Quintero did not

participate in the sale of cocaine at the direction or under the authorization of

government agents, did not reasonably believe he was performing an otherwise-

criminal act in cooperation with the government agents, and had intended to

commit the charged offense for his own gain and on his own initiative. Again, the

district court was not obliged to grant a mistrial.

      Third, the district court committed no error when it denied Quintero’s

motion for a mistrial because of the prosecutor’s statement in closing argument that

“after thirty years of lawless behavior in the United States” Quintero should be

found guilty.     That statement was supported by evidence Quintero himself


                                             3
introduced that he first entered the United States illegally in 1977, had been

deported, had returned again illegally and without authorization, was trying to

correct his immigration status because he was in the United States illegally and did

not want to be deported, and had experience as a drug dealer. However, the district

court’s instructions made it abundantly clear that Quintero could not be convicted

for any conduct other than that charged in the indictment. Because the evidence

against Quintero was very strong, the offending comment was very brief, and any

confusion as to the prosecutor’s meaning was promptly corrected by the court, it

cannot reasonably be concluded that the jury was influenced by the prosecutor’s

very brief comment during closing argument.        See U.S. v. Calderon, 127 F.3d
1314, 1335 (11th Cir. 1997) (holding that prosecutorial misconduct is a basis for

reversal “only if, in the context of the entire trial in light of any curative

instruction, the misconduct may have prejudiced the substantial rights of the

accused”) (internal quotation marks omitted). Again, the district court was not

obliged to grant Quintero a mistrial.

      Finally, we can discern no clear error of judgment when, in sentencing, the

district court imposed a two-level enhancement on Quintero’s sentence for

obstruction of justice pursuant to U.S.S.G. § 3C1.1, or because it imposed a

sentence above the Sentencing           Guidelines range.    The     district court


                                           4
unambiguously found that Quintero had illegally entered the country after

deportation, had participated in a cocaine deal about which he had lied to the jury,

and had refused to accept responsibility for his illegal conduct.    There was no

abuse of discretion here. Kimbrough v. U.S., 128 S. Ct. 558, 576 (2007).

      Accordingly, we affirm.



      AFFIRMED.




                                         5